DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed March 01, 2022 has been entered. Claims 1, 7, 10, 19, 24, 36, 40, 45, 48-51, and 54-60 remain pending in the application. Claims 2-6, 8-9, 11-18, 20-23, 25-35, 37-39, 41-44, 46-47, and 52-53 have been cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed October 01, 2021.

Claim Objections
Claim 40 is objected to because there is a typographical error regarding “patients gastrointestinal tract” as opposed to “patient’s gastrointestinal tract” in line 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 24, 36, 40, 45, 48, 50, 51, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Thorball et al. (US 2003/0006159) in view of Reid et al. (USPN 6613549) in further view of Palazzi et al. (US 2012/0247993).
Regarding claim 1, Thorball teaches a bacteria infusion device (additive tube 12) for administering a beneficial bacteria to a patient via a feeding tube, the infusion device comprising: an inlet (open upper end 20), wherein the inlet includes an inlet fitting (adapter 18) for coupling the infusion device to an enteral feed source (enteral nutrition liquid source 8, via connector 26 and tubing 26) to establish a fluid path between the enteral feed source and the infusion device (Figure 1); an internal chamber (open bore 14) in fluid communication with the inlet (Figure 2), the internal chamber containing a Bifidobacterium longum subspecies (selected material 34; “Preferably the selected material 34 that is to be dispensed from the additive tube 12 comprises lyophilized cells of one or more probiotic microorganisms, such as various Lactobacillus or Bifidobacteria strains” [0033]) suspended in an oil medium (coating material 36; “There is a coating material on a portion of the inner tube wall, preferably either an oil or wax or a combination of both depending on the desired release-rate in a particular product. The coating holds, or contains, a suspension of the living cells within the open bore adherent to the inner tube wall.” [0027]); and an outlet (open lower end 24) in communication with the internal chamber (Figure 2), wherein the outlet includes an outlet fitting (adapter 22) for coupling the outlet to a feeding tube (tubing 32), wherein the bacteria infusion device is configured to administer of the a mixture of a milk, the oil medium, and the bacteria to the patient's gastrointestinal tract via the feeding tube when the milk is supplied from the enteral feed source to the device via the inlet (“Once the additive tube 12 is attached, liquid from the enteral bottle or bag flows through the tubing 28 above the additive tube 12, through the additive tube 12, and through the tubing 32 below the additive tube 12 and to the patient. The bacteria (or other selected additives) are integrated into the solution, giving a desirable dose of additive in the product.” [0038]; “the coating material is a mixture of dietary oil and fat in order to get the desired viscosity that will both hold the additive material in the tube during storage but also release it at a proper rate when the tube is used.” [0031]. It is noted that “milk”, “a mixture of a milk, the oil medium, and the B. infantis”, and “the enteral feed source” are not positively recited or claimed).
Thorball fails to explicitly teach the Bifidobacterium longum subspecies is B. infantis, and wherein the mixture of the milk and oil containing the B. infantis is transferred out through the outlet of the infusion device into the gastrointestinal tract of the patient via the feeding tube. Reid teaches administering a beneficial bacteria to a patient (“Oral…administration of Lactobacillus and other probiotic compounds in a pharmaceutically acceptable carrier” [Col 1, line 54]), wherein the beneficial bacteria is B. infantis (“the method a therapeutically effective amount of a second probiotic organism is administered… Bifidobacteria is the preferred second probiotic organism…B. infantis.” [Col 3, line 13]) suspended in an oil medium (“Some examples of substances which can serve as pharmaceutical carriers are…vegetable oils, such as peanut oils, cotton seed oil, sesame oil, olive oil, corn oil and oil of theobroma” [Col 5, line 60]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the Bifidobacterium longum subspecies within the internal chamber of Thorball to be B. infantis based on the teaching of Reid to promote colonization and growth of gastrointestinal flora in newborn patients in order to prevent intestinal infections (Reid [Col 4, line 8-19 and 35-39]). 
Modified Thorball fails to explicitly teach wherein the mixture of the milk and oil containing the B. infantis is transferred out through the outlet of the infusion device into the gastrointestinal tract of the patient via the feeding tube. Palazzi teaches a bacteria infusion device (receptacle 100) of administering a beneficial bacteria to a patient (“a method and apparatus for administering probiotic compositions to children and infants” [0006]), the infusion device comprising an inlet (end having filter 104; Figure 5) for coupling the infusion device to an enteral feed source (“the liquid carrier is a moving fluid which moves from a source, such as a container” [0038]); an internal chamber (body 103) in fluid communication with the inlet (Figure 6), the internal chamber containing B. infantis suspended in an oil medium (“The probiotic composition is in the form of discrete pellets 102 held within a body 103 of the receptacle 100.” [0107]; “A dried core bead…coated with a canola oil suspension carrying the probiotic in the form of a freeze dried powder..” [0141]; “the probiotic bacteria are selected from…Bifidobacterium infantis” [0011]; “The soluble matrix may also include one or more components selected from the group consisting… oils…canola oil” [0082]); and an outlet (end having filter 105) in communication with the fluid chamber (Figure 6), wherein the bacteria infusion device is configured to administer a mixture of a milk (“the liquid carrier is a moving fluid and the term "liquid carrier" refers to any liquid suitable for ingestion and includes pharmaceutical formulations and foodstuffs such as…milk” [0016]), the oil medium, and the B. infantis to the patient's gastrointestinal tract when the milk is supplied from the enteral feed source to the device via the inlet, wherein the mixture of the milk and oil containing, the B. infantis is transferred out through the outlet of the infusion device and into the gastrointestinal tract of the patient (“The probiotic microorganism may be released from the matrix by the mechanical effect of the liquid carrier, where the liquid carrier moves over and/or through the matrix and also as the matrix wholly or partially dissolves, disintegrates and/or erodes into the liquid carrier.” [0014]; “the liquid carrier is a moving fluid which moves from a source, such as a container, into contact with the matrix comprising the probiotic microorganism such that the matrix is solubilized and the microorganism is released, whereby the flow of liquid then carries the microorganism to the subject for ingestion. Still more preferably, the pellets or beads are adapted to dissolve within a standard volume of about 200 mL when the probiotic microorganism is dispersed throughout the pellet or bead or in both inner and outer layers of the pellet or bead.” [0038]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the bacteria infusion device of Thorball to be configured such that the mixture of the milk and oil containing the B. infantis transferred out through the outlet of the infusion device and into the gastrointestinal tract of the patient via the feeding tube based on the teachings of Palazzi to maintain the viability of the B. infantis during storage of the infusion device and provide a consistent dissolution profile allowing for consistent delivery of the B. infantis at a known dosage over time (Palazzi [0027, 0038, 0081]).

Regarding claim 10, modified Thorball teaches the device of claim 1. Modified Thorball fails to explicitly teach the oil medium has a volume in the range of 0.3 ml to 5 ml. Reid teaches administering a B. infantis to a patient (“Oral…administration of Lactobacillus and other probiotic compounds in a pharmaceutically acceptable carrier” [Col 1, line 54]; “the method a therapeutically effective amount of a second probiotic organism is administered… Bifidobacteria is the preferred second probiotic organism…B. infantis.” [Col 3, line 13]), wherein the B. infantis is suspended in a liquid medium, that could be an oil medium (“Some examples of substances which can serve as pharmaceutical carriers are…vegetable oils, such as peanut oils, cotton seed oil, sesame oil, olive oil, corn oil and oil of theobroma” [Col 5, line 60]), having a volume in in the range of 0.3 ml to 5 ml (“The probiotics are preferably contained in a saline or milk suspension…One example of a dosage would be 1 ml of a concentration of 100,000,000 per ml five times daily for one week to establish the organisms in the gut, then a maintenance dose of up to about 5 ml” [Col 6, lines 20-41]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the device of Thorball such that the oil medium has a volume of 0.3-5 ml based on the teaching of Reid to ensure that the patient is maintaining a sufficient amount of the B. infantis within their gastrointestinal tract in order to prevent enterocolitis (Reid [Col 6, line 35-41])
Regarding claim 24, modified Thorball teaches a feeding tube comprising: a flexible tubing (tubing 32); a feed port (standard connector 30) on the flexible tubing (Figure 2); and a bacteria infusion device (additive tube 12) of claim 1 coupled to the feed port (“To use the additive tube 12, it is removed from envelope 38, and attached to an enteral tube of a selected patient by attaching the hollow adapters 18, 22 at the corresponding tube ends 20, 24 to connectors 26, 30 on tubing 28 and 32, respectively” [0038]), optionally wherein the feeding tube is a naso-gastric feeding tube (“The liquid typically drips from the bottle or bag into a drip chamber, and then flows by gravity through a flexible tube that leads either to a nasogastric tube extending through a nasal passage and the esophagus to the stomach” [0005]).

Regarding claim 36, modified Thorball teaches a kit (Figure 1) comprising: a feeding tube (tubing 32), and a bacteria infusion device (additive tube 12) of claim 1.

Regarding claim 40, modified Thorball teaches a method of administering a non-pathogenic, intestinally beneficial bacteria to a patient having a feeding tube (tubing 32) inserted into their gastrointestinal tract (“an additive tube used to add a sensitive component to liquid enteral nutrition products by adding the sensitive component during the feeding of the enteral nutrition product into the gastrointestinal tract of the patient” [0003]; “The bacteria (or other selected additives) are integrated into the solution, giving a desirable dose of additive in the product.” [0038]), the method comprising: coupling the bacterial infusion device (additive tube 12) to the feeding tube (“adapter 22 is structured so that it may be connected to a standard connector 30 on tubing 32 for standard enteral nutrition liquid delivery to a patient” [0028]; Figure 1); the infusion device comprising: an inlet (open upper end 20), wherein the inlet includes an inlet fitting (adapter 18) for coupling the infusion device to an enteral feed source (enteral nutrition liquid source 8, via connector 26 and tubing 26) to establish a fluid path between the enteral feed source and the infusion device (Figure 1); an internal chamber (open bore 14) in fluid communication with the inlet (Figure 2), the internal chamber containing a Bifidobacterium longum subspecies (selected material 34; “Preferably the selected material 34 that is to be dispensed from the additive tube 12 comprises lyophilized cells of one or more probiotic microorganisms, such as various Lactobacillus or Bifidobacteria strains” [0033]) suspended in an oil medium (coating material 36; “There is a coating material on a portion of the inner tube wall, preferably either an oil or wax or a combination of both depending on the desired release-rate in a particular product. The coating holds, or contains, a suspension of the living cells within the open bore adherent to the inner tube wall.” [0027]); and an outlet (open lower end 24) in communication with the internal chamber (Figure 2), wherein the outlet includes an outlet fitting (adapter 22) for coupling the outlet to a feeding tube (tubing 32), wherein the bacteria infusion device is configured to administer of the a mixture of a milk, the oil medium, and the bacteria to the patient's gastrointestinal tract via the feeding tube when the milk is supplied from the enteral feed source to the device via the inlet (“Once the additive tube 12 is attached, liquid from the enteral bottle or bag flows through the tubing 28 above the additive tube 12, through the additive tube 12, and through the tubing 32 below the additive tube 12 and to the patient. The bacteria (or other selected additives) are integrated into the solution, giving a desirable dose of additive in the product.” [0038]; “the coating material is a mixture of dietary oil and fat in order to get the desired viscosity that will both hold the additive material in the tube during storage but also release it at a proper rate when the tube is used.” [0031]).
Thorball fails to explicitly teach the beneficial bacteria comprises Bifidobacterium longum subspecies infantis (B. infantis); and transferring the oil containing the B. infantis out of the infusion device and into the patients gastrointestinal tract to infuse the B. infantis into the patient’s gastrointestinal tract. Reid teaches a method of administering a beneficial bacteria to a patient (“Oral…administration of Lactobacillus and other probiotic compounds in a pharmaceutically acceptable carrier” [Col 1, line 54]), wherein the beneficial bacteria is B. infantis (“the method a therapeutically effective amount of a second probiotic organism is administered… Bifidobacteria is the preferred second probiotic organism…B. infantis.” [Col 3, line 13]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the Bifidobacterium longum subspecies within the bacterial infusion device utilized in the method of Thorball to be B. infantis based on the teaching of Reid to promote colonization and growth of gastrointestinal flora in newborn patients in order to prevent intestinal infections (Reid [Col 4, line 8-19 and 35-39]). 
Modified Thorball fails to explicitly teach the method comprising transferring the oil containing the B. infantis out of the infusion device and into the patients gastrointestinal tract to infuse the B. infantis into the patient’s gastrointestinal tract. Palazzi teaches a method of administering non-pathogenic, intestinal beneficially bacteria to a patient (“a method and apparatus for administering probiotic compositions to children and infants” [0006]) the method comprising the use of a bacteria infusion device (receptacle 100), the infusion device comprising an inlet (end having filter 104; Figure 5) for coupling the infusion device to an enteral feed source (“the liquid carrier is a moving fluid which moves from a source, such as a container” [0038]); an internal chamber (body 103) in fluid communication with the inlet (Figure 6), the internal chamber containing B. infantis suspended in an oil medium (“The probiotic composition is in the form of discrete pellets 102 held within a body 103 of the receptacle 100.” [0107]; “A dried core bead…coated with a canola oil suspension carrying the probiotic in the form of a freeze dried powder..” [0141]; “the probiotic bacteria are selected from…Bifidobacterium infantis” [0011]; “The soluble matrix may also include one or more components selected from the group consisting… oils…canola oil” [0082]); and an outlet (end having filter 105) in communication with the fluid chamber (Figure 6), wherein the bacteria infusion device is configured to administer a mixture of a milk (“the liquid carrier is a moving fluid and the term "liquid carrier" refers to any liquid suitable for ingestion and includes pharmaceutical formulations and foodstuffs such as…milk” [0016]), the oil medium, and the B. infantis to the patient's gastrointestinal tract when the milk is supplied from the enteral feed source to the device via the inlet, and transferring the oil containing the B. infantis out of the infusion device and into the patients gastrointestinal tract to infuse the B. infantis into the patient’s gastrointestinal tract (“The probiotic microorganism may be released from the matrix by the mechanical effect of the liquid carrier, where the liquid carrier moves over and/or through the matrix and also as the matrix wholly or partially dissolves, disintegrates and/or erodes into the liquid carrier.” [0014]; “the liquid carrier is a moving fluid which moves from a source, such as a container, into contact with the matrix comprising the probiotic microorganism such that the matrix is solubilized and the microorganism is released, whereby the flow of liquid then carries the microorganism to the subject for ingestion. Still more preferably, the pellets or beads are adapted to dissolve within a standard volume of about 200 mL when the probiotic microorganism is dispersed throughout the pellet or bead or in both inner and outer layers of the pellet or bead.” [0038]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Thorball include transferring the oil containing the B. infantis out of the infusion device and into the patients gastrointestinal tract to infuse the B. infantis into the patient’s gastrointestinal tract based on the teachings of Palazzi to maintain the viability of the B. infantis during storage of the infusion device and provide a consistent dissolution profile allowing for consistent delivery of the B. infantis at a known dosage over time (Palazzi [0027, 0038, 0081]).


Regarding claim 45, modified Thorball teaches the method of claim 40. Modified Thorball fails to explicitly teach repeating the step of infusing B. infantis into the gastrointestinal tract. Reid teaches a method of administering a beneficial bacteria to a patient (“Oral…administration of Lactobacillus and other probiotic compounds in a pharmaceutically acceptable carrier” [Col 1, line 54]; “the method a therapeutically effective amount of a second probiotic organism is administered… Bifidobacteria is the preferred second probiotic organism…B. infantis.” [Col 3, line 13]), further comprising repeating the step of infusing B. infantis into the gastrointestinal tract (“One example of a dosage would be 1 ml of a concentration of 100,000,000 per ml five times daily for one week to establish the organisms in the gut, then a maintenance dose of up to about 5 ml” [Col 6, lines 20-41]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Thorball to include repeating the step of infusing B. infantis into the gastrointestinal tract based on the teaching of Reid to ensure that the patient is maintaining a sufficient amount of the B. infantis within their gastrointestinal tract in order to prevent enterocolitis (Reid [Col 6, line 35-41])

Regarding claim 48, modified Thorball teaches the method of claim 40, wherein the B. infantis is infused simultaneously with an infusion of an enteral feed (“Once the additive tube 12 is attached, liquid from the enteral bottle or bag flows through the tubing 28 above the additive tube 12, through the additive tube 12, and through the tubing 32 below the additive tube 12 and to the patient. The bacteria (or other selected additives) are integrated into the solution, giving a desirable dose of additive in the product.” [0038]; “In preferred composition the coating material is a mixture of dietary oil and fat in order to get the desired viscosity that will both hold the additive material in the tube during storage but also release it at a proper rate when the tube is used.” [0031]).

Regarding claim 50, modified Thorball teaches the method of claim 40, wherein the B. infantis and/or its supernatant is infused out from the internal chamber of the infusion device through the outlet of the infusion device (“Once the additive tube 12 is attached, liquid from the enteral bottle or bag flows through the tubing 28 above the additive tube 12, through the additive tube 12, and through the tubing 32 below the additive tube 12 and to the patient. The bacteria (or other selected additives) are integrated into the solution, giving a desirable dose of additive in the product.” [0038]; “In preferred composition the coating material is a mixture of dietary oil and fat in order to get the desired viscosity that will both hold the additive material in the tube during storage but also release it at a proper rate when the tube is used.” [0031]; Figure 1).

Regarding claim 51, modified Thorball teaches the method of claim 50, further comprising coupling an enteral feed source (enteral nutrition liquid source 8) to the inlet of the infusion device (“adapter 18 is structured so that it may be connected to a standard connector 26 on tubing 28 coming from an enteral nutrition liquid source 8 and adapter 22 is structured so that it may be connected to a standard connector 30 on tubing 32 for standard enteral nutrition liquid delivery to a patient” [0028]) and infusing the enteral feed source through the infusion device and into the feeding tube (“Once the additive tube 12 is attached, liquid from the enteral bottle or bag flows through the tubing 28 above the additive tube 12, through the additive tube 12, and through the tubing 32 below the additive tube 12 and to the patient.” [0038]).

Regarding claim 56, modified Thorball teaches the device of claim 1, wherein the oil comprises a triglyceride oil or a medium chain triglyceride oil (“This coating material 36 may comprise any coating substance which is non-toxic to humans and to the bacteria to be added to the tube, and which adheres to the inner tube wall 16, for example, a dietary oil such as corn oil or a wax.” [0031], wherein corn oil is a triglyceride).

Regarding claim 57, modified Thorball teaches the device of claim 1, wherein the internal chamber further comprises a mammalian milk or an artificial nutritional formulation (“a liquid enteral nutrition product” [0020], wherein the nutrition product flows through the open bore 14 of additive tube 12).

Regarding claim 58, modified Thorball teaches the device of claim 1, wherein the internal chamber is oxygen-free (“Additive tubes are separately packaged to reduce exposure of the additive that is within the additive tube to water and oxygen” [0020]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thorball et al. (US 2003/0006159) in view of Reid et al. (USPN 6613549) in further view of Palazzi et al. (US 2012/0247993) as applied in claim 1 above, and further in view of Garcia-Rodenas et al. (US 2014/0286908).
Regarding claim 7, modified Thorball teaches the device of claim 1, wherein the amount of beneficial bacteria is optimized to provide the correct dosage ([0034]). Modified Thorball fails to explicitly teach wherein the amount of B. infantis is 0.1 billion to 100 billion live colony forming units. Garcia-Rodenas teaches administering a beneficial bacteria to a patient via a feeding tube ([0101]), wherein the beneficial bacteria is B. infantis (“a composition comprising at least one LC-PUFA, at least one probiotic and a mixture of oligosaccharides” [0014]; “The probiotic is preferably chosen among probiotic bacterial strains, more preferably the probiotic is…a bifidobacterium” [0018]; “Examples of preferred Bifidobacterium species include… Bifidobacterium infantis” [0074]); wherein the amount of B. infantis is 0.1 billion to 100 billion live colony forming units (“the probiotic is present in the composition in an amount equivalent to from 10e2 to 10e12 cfu (= colony forming unit) of probiotic bacterial strain, more preferably between 10e6 and 10e9 cfu” [0076]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the beneficial bacteria contained within the internal chamber of the infusion device of Thorball to be B. infantis in an amount of 0.1 billion to 100 billion live colony forming units based on the teachings of Garcia-Rodenas to prevent necrotizing entercolitis in preterm infants by improving nutrient absorption and tolerance to enteral feeds (Garcia-Rodenas [0005], [0011]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thorball et al. (US 2003/0006159) in view of Reid et al. (USPN 6613549) in further view of Palazzi et al. (US 2012/0247993) as applied in claim 1 above, and further in view of Mills et al. (USPN 8197872).
Regarding claim 19, modified Thorball teaches the device of claim 1. Modified Thorball fails to explicitly teach the B. infantis has surface structures that internalize milk glycans or derivative monomers of milk glycans. Mills teaches that B. infantis has surface structures that internalize milk glycans or derivative monomers of milk glycans (“After lactose and lipids, human milk oligosaccharides (HMOs) are quantitatively the third largest and most diverse component of breast milk. In this work, we have demonstrated…that one species, Bifidobacterium longum biovar infantis ATCC 15697, an isolate from the infant gut, preferentially consumes small mass oligosaccharides” [Col 2, lines 2-11]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the B. infantis contained in the internal chamber of the infusion device of Thorball as modified by Reid to have surface structures that internalize milk glycans or derivative monomers of milk glycans based on the teachings of Mills facilitate a protective colonization of B. infantis within the gastrointestinal tract of the patient (Mills [Col 2, line 20]).
Additionally, it is noted that the limitation “B. infantis has surface structures that internalize milk glycans or derivative monomers of milk glycans” appears to be reciting and claiming an inherent property of B. infantis. 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Thorball et al. (US 2003/0006159) in view of Reid et al. (USPN 6613549) in further view of Palazzi et al. (US 2012/0247993) as applied in claim 48 above, and further in view of Garcia-Rodenas et al. (US 2014/0286908).
	Regarding claim 49, modified Thorball teaches the method of claim 48. Modified Thorball fails to explicitly teach the enteral feed comprises an oligosaccharide found in mammalian milk. Garcia-Rodenas teaches a method of administering a non-pathogenic, intestinally beneficial bacteria simultaneously with an enteral feed (“a composition comprising at least one LC-PUFA, at least one probiotic and a mixture of oligosaccharides” [0014]; “the probiotic is a lactobacillus or a bifidobacterium” [0018]); “the composition is preferably a nutritional composition, for example consumed in liquid form. It may be a nutritionally complete formula such as a (preterm) infant formula” [0085]), wherein the enteral feed comprises an oligosaccharide found in mammalian milk (“the oligosaccharide mixture may be derived from animal milk, such as one or more of cow, goat, sheep or buffalo milk.” [0020]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Thorball to include that the enteral feed comprises an oligosaccharide found in mammalian milk based on the teachings of Garcia-Rodenas to ensure that the enteral feed provides a therapeutic effect of improving nutrient absorption and tolerance to enteral feeds in preterm infants (Garcia-Rodenas [0011], [0014]). 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Thorball et al. (US 2003/0006159) in view of Reid et al. (USPN 6613549) in further view of Palazzi et al. (US 2012/0247993) as applied in claim 40 above, and further in view of Martens et al. (US 2011/0067703). 
Regarding claim 54, modified Thorball teaches the method of claim 40, wherein the feeding tube (tubing 32) comprises: an outer surface (outer surface of tubing 32; Figure 2). Modified Thorball fails to explicitly teach a coating on the outer surface of the feeding tube, the coating comprising an antibacterial agent. Martens teaches a feeding tube (medical device 100; “Medical device 100 may be…a feeding tube” [0052]) comprising an outer surface (outer surface 408); and a coating (outer layer 406) on the outer surface of the flexible tubing, the coating comprising an antimicrobial agent (“an outer layer 406 composed of a hydrophilic polymer and an antimicrobial compound disposed on an outer surface 408 of wall 412” [0054]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the outer surface of the feeding tube utilized in the method of Thorball to have a coating comprising an antibacterial agent based on the teachings of Martens to inhibit colonization of infectious microbes on the surfaces of the feeding tube (Martens [0025]). 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Thorball et al. (US 2003/0006159) in view of Reid et al. (USPN 6613549) in further view of Palazzi et al. (US 2012/0247993) as applied in claim 40 above, and further in view of Garcia-Rodenas et al. (US 2014/0286908).
Regarding claim 55, modified Thorball teaches the method of claim 40. Modified Thorball fails to explicitly teach the patient is a preterm infant. Garcia-Rodenas teaches a method for administering a beneficial bacteria to a preterm infant (“This invention relates to a composition for use in the promotion of intestinal angiogenesis and of nutrient absorption and of enteral feeding tolerance…in particular in infants and young children, preferably infants, who were born preterm” [0011]) via a feeding tube ([0101]), wherein the beneficial bacteria B. infantis (“The probiotic is preferably chosen among probiotic bacterial strains, more preferably the probiotic is…a bifidobacterium” [0018]; “Examples of preferred Bifidobacterium species include… Bifidobacterium infantis” [0074]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify method of Thorball to be utilized for a patient that is a preterm infant based on the teachings of Garcia-Rodenas to prevent necrotizing entercolitis in preterm infants by improving nutrient absorption and tolerance to enteral feeds (Garcia-Rodenas [0005], [0011]). 

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Thorball et al. (US 2003/0006159) in view of Reid et al. (USPN 6613549) in further view of Palazzi et al. (US 2012/0247993) as applied in claim 1 above, and further in view of Cole et al. (USPN 6277092).
Regarding claim 59, modified Thorball teaches the device of claim 1. Thorball fails to explicitly teach the enteral feed source comprises an enteral feed pump. Cole teaches a bacteria infusion device (formulation chamber 27a) comprising an inlet (inlet end 38) including an inlet fitting (inlet tube portion 46) for coupling the infusion device to an enteral feed source (supply container 22; Figure 3), wherein the enteral feed source comprises an enteral feed pump (pump 35). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the enteral feed source of Thorball to comprise a enteral feed pump based on the teachings of Cole to adapt the device to be used with a jejunostomy tube by providing provide positive flow through the feeding tube (Cole [Col 9, lines 24-37]). 
Additionally, it is noted that the “enteral feed source” is not positively recited within claim 1 and therefore “an enteral feed pump” is not positively recited or claimed. 

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Thorball et al. (US 2003/0006159) in view of Reid et al. (USPN 6613549) in further view of Palazzi et al. (US 2012/0247993) as applied in claim 1 above, and further in view of Brown et al. (USPN 6060050).
Regarding claim 60, modified Thorball teaches the device of claim 1, wherein the B. infantis is freeze-dried (“the selected material 34 that is to be dispensed from the additive tube 12 comprises lyophilized cells of one or more probiotic microorganisms, such as various Lactobacillus or Bifidobacteria strains.” [0033]). Modified Thorball fails to explicitly teach the B. infantis is freeze-dried in the presence of a cryoprotectant.	Brown teaches administering a beneficial bacteria to the gastrointestinal tract of a patient (“compositions for the delivery and maintenance of probiotic microorganisms to and in the gastrointestinal tract” [Col 1, lines 5-6]), the beneficial bacteria being a Bifidobacterium longum subspecies that is freeze-dried in the presence of a cryoprotectant (“Cell cultures, especially those of Bifidobacterium longum…Resistant starch is gently stirred into the cell suspension (0.10-0.50 gm/ml) along with another cryoprotectant, sucrose (0.07 gm/ml). The product is then quickly frozen to -40.degree. C. and freeze dried” [Col 7, line 36-47]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the freeze-dried B. infantis of modified Thorball to be freeze-dried in the presence of a cryoprotectant based on the teachings of Brown to ensure that the bacteria has optimum stability prior to delivery into the patient (Brown [Col 7, line 36-47]). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 10, 19, 24, 36, 40, 45, 48-51, and 54-60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument that “modifying Thorball to disclose an enteral liquid that pushes the oil and suspended bacteria into the feeding tube for delivery into the patient would improperly change the principle operation of the Thorball reference” because “the purpose of the configuration in Thorball is to maintain the wax or oil on the inner surface of the container so that only the bacteria and nutritional liquid flow into the feeding tube” (Remarks, Page 10), the examiner respectfully disagrees. Thorball, in paragraphs [0027] and [0031], discloses that the oil/wax coating on the additive tube holds the bacteria within the additive tube and releases the bacteria when the nutritional liquid flows through the tube, but does not explicitly disclose that only the bacteria and nutritional liquid flow into the feeding tube or that none of the oil/wax coating is released from the inner wall of the tube. Therefore, modifying the bacteria infusion device of Thorball such that the bacteria is suspended in an oil medium that is transferred out of the infusion device with the milk based on the teachings of Palazzi as detailed above would not change the principle operation of Thorball, still providing a dosage of bacteria to be delivered to a patient in a manner that provides accurate dosing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783